Citation Nr: 0620908	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-31 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture of the right thumb prior to March 25, 2005.

2.  Entitlement to a rating in excess of 10 percent disabling 
for residuals of a fracture of the right thumb as of March 
25, 2005.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the right fifth finger.

4.  Entitlement to service connection for a right knee 
disorder, characterized as arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
February 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2003 from the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in part, denied entitlement to compensable 
ratings for residuals of fractures to his right thumb and 
right fifth finger, and denied entitlement to service 
connection for a right knee disorder.

In a July 2005 Decision Review Officer (DRO) determination, 
the RO granted a 10 percent rating for residuals of a right 
thumb fracture effective March 25, 2005.  Thus the issues are 
characterized to reflect this increased rating as well as the 
noncompensable rating still in effect prior to March 25, 2005 
for the right thumb fracture residuals.  

In October 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of the transcript has been associated with 
the claims folder.  

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal of 
entitlement to a compensable rating for residuals of a 
fracture of the right thumb prior to March 25, 2005, the 
veteran withdrew his appeal. 

2.  Prior to the promulgation of a decision in the appeal of 
entitlement to a rating in excess of 10 percent disabling for 
residuals of a fracture of the right thumb as of March 25, 
2005, the veteran withdrew his appeal. 

3.  Prior to the promulgation of a decision in the appeal of 
entitlement to a compensable rating for residuals of a 
fracture of the right fifth finger, the veteran withdrew his 
appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to a compensable rating for residuals of a 
fracture of the right thumb prior to March 25, 2005.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to a rating in excess of 10 percent disabling for 
residuals of a fracture of the right thumb as of March 25, 
2005.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2005).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to a compensable rating for residuals of a 
fracture of the right fifth finger.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. 
§ 20.204(c).

Concerning the claims for entitlement to increased ratings 
for the residuals of a right thumb fracture and a right fifth 
finger fracture, the veteran timely perfected his appeal as 
to these issues with the timely submission of a substantive 
appeal in September 2004.    

During the pendency of the appeal, but prior to a Board 
determination, the RO in a July 2005 DRO determination, 
granted a 10 percent rating for the residuals of a right 
thumb fracture, effective March 25, 2005.  Subsequent to 
this, the veteran submitted an undated letter, which 
referenced the RO's July 11, 2005 letter attached to its 
supplemental statement of the case, and stated that "I am 
satisfied with the current 10 percent evaluation of my right 
thumb" and "I am satisfied with the current 0 percent 
evaluation of my right fifth finger."  The document is 
signed by the veteran.

Hence, the veteran withdrew his appeal as the issues of 
entitlement to increased evaluations for residuals of his 
right thumb and right fifth finger fractures.  

As the appellant has withdrawn his appeal as to the issues of 
increased evaluations for residuals of his right thumb and 
right fifth finger fractures, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
these issues.  The Board therefore has no jurisdiction to 
review these issues.


ORDER

The claim for entitlement to a compensable rating for 
residuals of a fracture of the right thumb prior to March 25, 
2005 is dismissed.

The claim for entitlement to a rating in excess of 10 percent 
disabling for residuals of a fracture of the right thumb as 
of March 25, 2005 is dismissed.

The claim for entitlement to a compensable rating for 
residuals of a fracture of the right fifth finger is 
dismissed.


REMAND

Regarding the remaining issue on appeal, entitlement to 
service connection for a right knee disability, further 
development of this issue is necessary.  The veteran is noted 
to have been treated in service several times for right knee 
complaints, to include as part of bilateral knee 
symptomatology, with evidence of such complaints shown in 
service medical records from August 1956, May 1979 and in 
November 1983.  Post-service medical records reflect 
treatment for right knee complaints, with an April 2000 VA 
treatment record showing complaints of degenerative joint 
disease (DJD) of the right knee, and a June 2003 VA treatment 
record showing complaints of "osteoarthritis" without 
specifying the area affected.  

Although the veteran underwent several VA examinations 
including some that addressed service-connected left knee 
problems, none of them are shown to have addressed any right 
knee complaints, nor were X-rays taken of the right knee.  
This was pointed out in the October 2005 Travel Board 
hearing, in which the veteran confirmed that he had not had 
symptoms attributable to his right knee addressed in a VA 
examination.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AMC should also schedule the 
veteran for a VA orthopedic examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's claimed right knee disability.  
The examination should determine whether 
a right knee disorder was caused or 
aggravated by active service.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his right knee disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's right knee 
disability (2) whether it is at least as 
likely as not (at least a 50 percent 
chance) that any diagnosed right 
disability was caused or aggravated by 
service.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


